Plaintiff in error was convicted at the November term of the county court of Murray county on a charge of unlawfully conveying whisky from one place in this state to another place therein, and judgment was announced against him on the 10th day of November, 1909, at which time he was allowed sixty days within which to perfect an appeal to this court. The appeal was not filed within the sixty days, and for that reason this court is without jurisdiction to review the same The appeal is dismissed and the county court of Murray county directed to enforce the judgment and sentence.